Title: From William Stephens Smith to John Quincy Adams, 15 January 1804
From: Smith, William Stephens
To: Adams, John Quincy



Dear Sir—
New York Jany. 15th. 1804—

I attended the Commissiones on the 10th. inst. and arranged your business relative to the House of Bird, Savage & Bird—I consulted the attorney General of the United States, relative to the appointment of assignees, and joined him in voting for the same persons in your case, as he employed in the claim of the United States—I have also substituted Mr. M. L. Davis to attend to the business, he is such a man as you described, and from his perfect Knowledge of the business and an intimacy with the Commissioners and Secretary of the board, he will meet with more facility, than I could effect from them, not being in habits of Intimacy &c.
I observe that the Claim of the U.S. must first be satisfied is it not possible for you to engraft your claim on theirs? At the time you made the deposit, you were a public minister and,  placed as was very proper for you to do your funds in the Hands of the public agents of your Government, who if the case is properly stated, I should immagine would consider themselves in duty bound to protect the property of Their ministers deposited in the hands of the national Bankers, equilly with their own particular property—Had the House of Bird, Savage and Bird failed, before they had paid the drafts drawn in your favour, they the U. States—would Surely have indemnified you, and as the money was left by you in the hands of the Governmental Agents, there surely can be no impropriety in their extending the hand of friendship and sheltering you from a loss, sustained, by the confidence you had in Bankers of their appointment, & to whom as a public minister, you had committed your Cash arrangements—It strikes me, as a question worth starting and pressing—It will be necessary in proving your debt that you should produce the protested Bills—and if the United States refuse embracing yours in their Claim, but leave you to pursue the business in your Individual Capacity, you must not omit, presenting your Claims in England as well as here, for, I am impressed with an Idea, that the Dividend made here will extend only to 1/3d. of the demand and that the other 2/3d. will be left for settlement, to the other two partners of the House in Europe—Any further Communications you may think proper to make, shall be promptly attended to, if not promptly informed of it, The truth of the case is, I am very much occupied—Sunday is my only leisure letter writting day— Mrs. & the Children are well & join me in wishing you & yours, many happy returns of the season—I am Dr. Sir, Yours,
W. S. Smith